Citation Nr: 0525358	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-05 594	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than December 15, 
1988, for the award of service connection for post traumatic 
stress disorder (PTSD), and the assignment of a 100 percent 
schedular rating for an anxiety reaction with depression and 
PTSD with psychosis.



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and S.C.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  On December 15, 1988, the RO received the veteran's 
claims seeking entitlement to an increased disability rating 
for his service-connected anxiety reaction with depression 
and for entitlement to service connection for PTSD.

2.  In a July 1989 rating decision, the RO denied both 
service connection for PTSD and an increased disability 
rating for the veteran's anxiety reaction with depression; 
the veteran later initiated an appeal concerning the denial 
of the PTSD claim and perfected an appeal concerning the 
denial of the claim for increase.

3.  By an August 1990 Hearing Officer's decision, and as 
effectuated by an October 1990 rating decision, the RO 
granted service connection for PTSD, based on a finding of 
clear and unmistakable error (CUE) in the July 1989 rating 
decision, and assigned a 10 percent schedular rating for the 
veteran's psychiatric disability (rephrased as an anxiety 
reaction with depression and PTSD), with an effective date of 
December 15, 1988.

4.  By a February 1997 rating decision, implementing a 
January 1997 Board decision, the RO established service 
connection for a psychosis and assigned a 100 percent 
schedular rating for the veteran's psychiatric disability 
(rephrased as an anxiety reaction with depression and PTSD 
with psychosis), with an effective of December 15, 1988.

5.  The RO sent the veteran a copy of the February 1997 
rating decision and notice of his appellate rights; the 
veteran did not initiate an appeal and the decision became 
final.


CONCLUSIONS OF LAW

1.  The unappealed February 1997 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  The criteria for an effective date earlier than December 
15, 1988, for the award of service connection for PTSD, and 
the assignment of a 100 percent schedular rating for an 
anxiety reaction with depression and PTSD with psychosis, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2003 rating decision from which the current 
appeals originate.  He was provided with statement of the 
case in January 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In March 2003, prior to the April 2003 rating decision, the 
RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an earlier effective date, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the letter informed the veteran that he should send 
information describing additional evidence or the evidence 
itself.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
state that he could submit additional evidence or provide VA 
with appropriate information to obtain evidence.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports, 
copies of relevant rating decisions and VA letters notifying 
the veteran of the rating decisions and the veteran's 
testimony at his personal hearings.  The veteran has not 
alleged that there are any other outstanding available 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   Moreover, the United States Court of Claims for 
Veterans Appeals has held that a veteran claim entitlement to 
an earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  As discussed hereafter, the Board has determined 
that the veteran is not entitled to an earlier effective date 
for either service connection for PTSD or a 100 percent 
disability rating.  The Board therefore finds that any 
failure to comply with the VCAA is not prejudicial because 
the Act does not apply to this case.  See VAOPGCPREC 5-04, 69 
Fed. Reg. 59,989 (2004).

Factual background and analysis

By a June 1970 rating decision, the RO  initially granted 
service connection for an anxiety reaction with depression, 
and assigned a 10 percent disability rating, effective from 
the day after the veteran's discharge from service.  By a 
January 1986 rating decision, the RO  reduced the disability 
rating for an anxiety reaction with depression to 
noncompensable (zero percent).  In April 1988, the veteran 
filed a claim for an increased disability rating.  Later that 
same month, a rating decision denied an increased rating.

The veteran again submitted a claim for an increased 
disability rating for anxiety reaction, as well as his 
initial claim for service connection for PTSD, on December 
15, 1988.  In a July 1989 rating decision, the RO denied both 
service connection for PTSD and an increased disability 
rating for the veteran's anxiety reaction with depression; 
the veteran later initiated an appeal concerning the denial 
of the PTSD claim and perfected an appeal concerning the 
denial of the claim for increase.

By an August 1990 Hearing Officer's decision, and as 
effectuated by an October 1990 rating decision, the RO 
granted service connection for PTSD, based on a finding of 
CUE in the July 1989 rating decision, and assigned a 10 
percent schedular rating for the veteran's psychiatric 
disability (rephrased as an anxiety reaction with depression 
and PTSD), with an effective date of December 15, 1988.  The 
veteran was notified of the October 1990 decision and his 
appellate rights in December 1990.  He did not appeal the 
determination concerning the effective date.

In a January 1997 decision, the Board determined that service 
connection was warranted for a psychosis, and also determined 
that the veteran's psychiatric disability, which included 
PTSD, warranted a 100 percent schedular rating.  In a 
February 1997 rating action, the RO implemented the Board's 
decision, recharacterized the veteran's psychiatric 
disability (as an anxiety reaction with depression and PTSD 
with psychosis), and assigned a 100 percent schedular rating, 
effective from December 15, 1988 (the date of receipt of the 
veteran's claim).  The RO sent the veteran a copy of the 
February 1997 rating decision and notice of his appellate 
rights.  On February 27, 1997, the RO received correspondence 
from the veteran, wherein he checked the box and certified 
over his signature, that the benefits granted by the RO fully 
satisfied the benefits requested on his appeal.

In September 2002, the veteran submitted his current claim 
seeking an earlier effective date for the award of service 
connection for PTSD and the assignment of a 100 percent 
schedular rating.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  Reasonable doubt as to the degree of 
service-connected disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The veteran, noting that he was granted service connection 
for an anxiety reaction immediately after his discharge, 
contends that his PTSD had its onset during service and that 
he was initially misdiagnosed with an anxiety reaction, and 
argues that service connection for PTSD, as well as the 100 
percent schedular rating should be effective from the date of 
his discharge in 1970.

A careful and considered review of the claims folder reveals 
that the October 1990 and February 1997 rating decisions 
assigned December 15, 1988, as the effective date for both 
the award of service connection for PTSD and a 100 percent 
schedular rating for his service-connected psychiatric 
disability, which included PTSD.  The veteran was notified of 
both determinations and of his appellate rights by VA letters 
dated in December 1990 and February 1997, respectively.  The 
information of record does not indicate that the letters were 
returned as undeliverable or otherwise not received.  
Significantly, the veteran never initiated an appeal of 
either rating decision with respect to the effective date, by 
filing a notice of disagreement.  In fact, as evidence by the 
February 1997 correspondence, the veteran specifically 
indicated that the benefits granted by the RO (namely, the 
award of compensation at the 100 percent schedular rate for 
the service-connected psychiatric disability, which included 
PTSD, effective from December 1988) fully satisfied the 
benefits he requested on his appeal.  As a result, the 
February 1997 rating action, which was engendered by the 
December 15, 1988, claim became final.  38 U.S.C.A. § 7105 
(West 2002).

Although the veteran contends that his claim has been ongoing 
since 1970, the record evidence reveals that the veteran did 
not appeal the effective date when service connection was 
initially granted, or appeal the effective date of the 
February 1997 determination that assigned a 100 percent 
disability rating.  The governing statutory and regulatory 
criteria prohibit an effective date earlier than the date of 
receipt of the claim (to reopen or for increase), in this 
case December 15, 1988, absent clear and unmistakable error.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105(a), 3.400.  
Accordingly, the Board determines, based on the evidence of 
record, that an effective date earlier than December 15, 
1998, is not warranted.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than December 15, 
1988, for the award of service connection for PTSD, and the 
assignment of a 100 percent schedular rating for an anxiety 
reaction with depression and PTSD with psychosis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


